DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/24/2021, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed towards an electronic device that provides guidance indicating a method for resolving an abnormal state that occurs in the electronic device 

“a memory that stores a guidance list which includes a plurality of combinations each of which associates the abnormal state with a plurality of different authorities of users of the electronic devices and a plurality of pieces of guidance which are assigned respectively to the plurality of different authorities included in each of the plurality of combinations, 
wherein the controller effects control to cause the notification execution unit to specify the guidance assigned to an authority of the logged-in user of the electronic device from among the plurality of pieces of guidance included in a combination which includes the abnormal state detected by the abnormal state detection unit, by using the guidance list stored in the memory and notify the specified guidance.”

These features were not found in any of the applied and/or cited prior art.  These features combined with the rest of the independent claim limitations overcome the prior art as a whole.  Thus, the claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fuji discloses sending error information to a specific destination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672